DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (hereinafter “Lee”), US Patent No. 11,295,659.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Lee teaches a display device (figs. 1, 9) comprising: a pixel part to display an image and including pixels receiving a reference voltage (figs. 1, 9, pixel unit 14, reference voltage Dref); a controller to determine a value of the reference voltage based on a load of the pixel part, and to control a grayscale range of image data according to a location in the pixel part based on the reference voltage (fig. 1, controller 11); a data driver to supply data voltages to the pixel part through data lines based on grayscale ranges adjusted for each location in the pixel part (figs. 1, 9, data driver 12, scan start signal adjusting unit 16); and a scan driver to supply scan signals to the pixels through scan lines (fig. 1, scan driver 13).
Regarding claim 15, Lee teaches a display device (fig. 1) comprising: a pixel part including pixels arranged in a first area and a second area (figs. 6 and 7, SSA1, SSA2); a controller to determine a value of a reference voltage supplied to the pixels and a reference grayscale corresponding to the reference voltage based on a load of the entire pixel part, and to control a grayscale histogram of image data of the second area based on the reference grayscale (figs. 1, 9, controller 11, adjusting unit 16, reference voltage Dref); a data driver to supply data voltages to the pixel part through data lines based on the image data (fig. 1, data driver 12); and a scan driver to supply scan signals to the pixels through scan lines (fig. 1, scan driver 13).
Allowable Subject Matter
Claims 2-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “wherein a difference between a maximum grayscale of image data corresponding to a first location of the pixel part and a reference grayscale corresponding to the reference voltage is greater than a difference between a maximum grayscale of image data corresponding to a second location of the pixel part and the reference grayscale, and a difference between a minimum grayscale of the image data corresponding to the first location and the reference grayscale is greater than a difference between a minimum grayscale of the image data corresponding to the second location and the reference grayscale, and wherein a distance from a central portion of the pixel part to the second location is greater than that from the central portion to the first location” and “wherein the controller comprises: an image analyzer to determine, as the reference grayscale, an average value of a grayscale histogram of the entire pixel part, and to determine, as a first representative grayscale, an average value of the grayscale histogram of the second area; and a histogram shifter to shift the grayscale histogram of the second area such that the first representative grayscale is shifted toward the reference grayscale.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622